
	

114 HR 5086 IH: To more accurately identify and transfer subsurface gravel sources originally intended to be made available to the Ukpeagvik Inupiat Corporation in exchange for its relinquishment of related property rights.
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5086
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To more accurately identify and transfer subsurface gravel sources originally intended to be made
			 available to the Ukpeagvik Inupiat Corporation in exchange for its
			 relinquishment of related property rights.
	
	
 1.Technical amendmentSection 3 of the Barrow Gas Field Transfer Act of 1984 (Public Law 98–366, 98 Stat. 468) is amended by adding at the end the following: The foregoing conveyance to UIC shall include all right, title, and interest held by the United States to sand and gravel deposits underlying the surface estate owned by UIC contiguous to the Barrow gas fields, more particularly described as the sand and gravel deposits underlying that UIC surface estate lying within T 21N R16W, sections 7, 17-18, 19-21, and 28-29; T 21N R17W, sections 1-2, and 11-14; T 22N, R18W, sections 4, 9, and 29-32; and T 22N R19W, sections 25 and 36..
		
